In proceedings pursuant to article 7 of the Real Property Tax Law to review assessments on certain real property, petitioner Sears, Roebuck & Company appeals from so much of an order of the Supreme Court, Suffolk County (Cromarty, J.), dated August 18, 1983, as, upon respondents’ motion to consolidate 26 property tax proceedings brought by four petitioners including appellant relating to properties in the shopping center known as Smith Haven Mall, directed that, “to the extent that there are no outstanding consolidation orders”, appellant’s “proceedings in which notes of issue and other appropriate papers have or may be served or filed, will be tried jointly” with certain of the other proceedings.
Order affirmed, insofar as appealed from, with costs.
The order under review does not constitute an abuse of discretion. We do not pass upon the respective contentions concerning the appropriateness of the methods of valuation since that issue is for Special Term. Lazer, J. P., Thompson, Niehoff and Rubin, JJ., concur.